Plaintiff in error Mrs. Maud Giles, for herself and as next friend for her two minor children, instituted this suit in the district court against defendant in error, Texas Employers' Insurance Association, to set aside on equitable grounds a decree of dismissal entered herein at a former term, and, in addition thereto, to set aside an order of the Industrial Accident Board denying compensation for the death of J. W. Giles, husband and father, respectively, of plaintiffs in error, and to recover compensation for his death. The parties will be designated as in the trial court Defendant presented a general demurrer to plaintiffs' petition, which was sustained by the court. Plaintiff asked leave to file an amended petition, which was refused, and judgment dismissing the present suit was entered.
Plaintiffs present an assignment of error in which they complain of the action of the court in refusing to permit them to file such amended petition. Defendant has filed herein a written confession of error in response to said assignment. The judgment of the trial court is therefore reversed, and the cause remanded for further proceedings.